Per Curiam.

Upon the authority of the cases cited, the court makes the following order:
And now, to wit, this ninth day of July, in the year of our Lord, 1913, this case coming on to be heard before the court, upon a case stated, and the same having been argued by counsel for the plaintiff and defendant respectively, and the court being of the opinion that the issue of deceased brothers and sisters of Peter Massey, the father of Joseph H. Massey, whether of the whole blood or of the half blood, are entitled along with the next of kin of the said Joseph H. Massey claiming through his mother, Hester Ann Massey, to share in the fund belonging to the estate of the said Joseph H. Massey, deceased, as the next of kin of the said Joseph H. Massey:
It is ordered, adjudged and décreed by the court that judgment be and the same is hereby entered for the plaintiff, Lewaner Barrett, and against the defendant, Charles J. Sudler, administrator d. b. n. of Joseph H. Massey, deceased, for the one-thirteenth part of the said sum of five thousand, one hundred and sixty-eight dollars and ninety-six cents, to wit, the sum of three hundred and ninety-seven dollars and sixty-one cents.